NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PRAMESH WOLI,                                   No.    19-71284

                Petitioner,                     Agency No. A201-061-035

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 10, 2021**
                               San Francisco, California

Before: HAWKINS and MILLER, Circuit Judges, and RESTANI,*** Judge.

      Pramesh Woli (Woli) is a native of Nepal. He alleges that his military status

led Maoists to kidnap, assault, and attack him and his family, and that he cannot



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
safely return to Nepal. He petitions for review of an order of the Board of

Immigration Appeals (BIA)1 affirming the Immigration Judge’s (IJ) adverse

credibility finding and dismissing his appeal of the IJ’s denial of his application for

asylum, withholding of removal, and protection under the Convention Against

Torture (CAT).2 We have jurisdiction under 8 U.S.C. § 1252.

      The court reviews the BIA’s dismissal for substantial evidence. Madrigal v.

Holder, 716 F.3d 499, 503 (9th Cir. 2013). Factual findings, including adverse

credibility determinations, are “conclusive unless any reasonable adjudicator

would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); Singh

v. Lynch, 802 F.3d 972, 974 (9th Cir. 2015). We conclude substantial evidence

supports the BIA’s dismissal and accordingly, deny the petition.

      In order to determine whether a petitioner is entitled to relief, an IJ “may


1
  In its decision, the BIA relied on the following grounds: (1) Woli’s evidence of
his military status, which he claimed was the basis for his past persecution, was
inadequate; (2) Woli’s testimony and documentary evidence contained
inconsistencies regarding the methods used to harm him and the injuries he
suffered; (3) Woli’s testimony and evidence regarding the duration and location of
his sister’s second kidnapping contained inconsistencies; (4) Woli’s testimony and
evidence regarding his wife’s alleged attack contained inconsistencies; and (5)
Woli’s documentary and testimonial evidence contained other minor discrepancies,
which taken together undermined his credibility.
2
 The government argues that Woli waived several challenges because he did not
exhaust them before the BIA. Woli challenged the adverse credibility finding, and
argued that translator issues prejudiced his credibility, in his brief in front of the
BIA. Accordingly, these issues were exhausted. See Abebe v. Mukasey, 554 F.3d
1203, 1208 (9th Cir. 2009) (en banc).

                                           2
weigh the credible testimony along with other evidence of record.” 8 U.S.C.

§ 1158(b)(1)(B)(ii). In doing so, the IJ considers “the totality of the circumstances,

and all relevant factors[.]” Id. §§ 1158(b)(1)(B)(iii) (asylum), 1231(b)(3)(C)

(withholding of removal), 1229a(c)(4)(C) (all other relief). Here, the IJ considered

the totality of the circumstances and made an adverse credibility determination that

was supported by “specific and cogent reasons,” including numerous and

significant inconsistencies that went directly to Woli’s veracity and his claims of

past persecution.3 See Shrestha v. Holder, 590 F.3d 1034, 1042–44 (9th Cir. 2010).

For instance, the IJ found that the medical evidence Woli submitted in support of

his past persecution claims was inconsistent with and did not corroborate Woli’s

testimony and declarations. Because significant inconsistencies in the record “on

issues material to the [petitioner’s] claim of persecution constitute substantial

evidence supporting an adverse credibility determination[,]” the BIA’s conclusion

that the IJ’s adverse credibility determination was not clearly erroneous is

supported by substantial evidence. Mukulumbutu v. Barr, 977 F.3d 924, 927 (9th

Cir. 2020) (quoting Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011)).


3
  Woli argued some discrepancies resulted from interpretation errors, and objected
to the translation of the April 14, 2017 hearing. The IJ considered Woli’s
submission correcting for interpretation errors, along with his explanations for the
inconsistencies, admitted it as to weight, and concluded that they were
“insufficient, not plausible, and [] not persuasive[.]” The court owes “special
deference” to this determination. See Lizhi Qiu v. Barr, 944 F.3d 837, 843 (9th Cir.
2019).

                                           3
      Substantial evidence also supports the BIA’s conclusion that the IJ properly

denied Woli’s requests for relief. Because the IJ found Woli not credible, and he

did not present any additional evidence to establish past persecution or a well-

founded fear of future persecution, Woli failed to meet his burden for either

asylum or withholding of removal. See 8 U.S.C. §§ 1158(b)(1)(B), 1231(b)(3);

Ling Huang v. Holder, 744 F.3d 1149, 1152, 1156 (9th Cir. 2014). Furthermore,

Woli did not demonstrate that it is more likely than not that he will be tortured

upon his return to Nepal by or with the acquiescence of the government given the

country conditions evidence and his family’s safe residence there. See Ling Huang,

744 F.3d at 1156. Accordingly, we deny Woli’s petition for review.

      Petition DENIED.




                                          4